DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/16/2022 has been entered. Claims 21-35 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 7/15/2022.
Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, line 9, the limitation “vitreous” appears to be amended to recite “the vitreous” in order to refer to “vitreous” recited in claim 21, line 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25, 26, 27, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1).
Regarding claim 21, Underwood discloses a surgical method (figure 3, paragraph 0032), comprising: 
inserting a vitrectomy probe 900, 1000 (figures 9 and 10, although examiner refers to a two embodiments, the rejection would apply to other embodiments as well) into a patient’s eye 70, wherein the vitrectomy probe comprises: 
an outer cutting tube 130 comprising a tissue-receiving outer port 115; and 
an inner cutting tube 140 received within the outer cutting tube 130, wherein the inner cutting tube 130 comprises an open distal end (an open end formed at element 150) comprising a cutting edge 150 that defines an inner cutting port (opening formed at element 150); 
removing vitreous through the vitrectomy probe in the patient’s eye by reciprocating (paragraph 0033, lines 11-19) the inner cutting tube 140 with respect to the outer cutting tube 130 while aspirating vitreous into the tissue-receiving outer port of the outer cutting tube 130, through the open distal end of the inner cutting tube, and out of the patient’s eye through a lumen 160 of the inner cutting tube. Underwood is silent regarding injecting a substance, through the lumen of the inner cutting tube and out of the open distal end of the inner cutting tube, to exit the tissue-receiving outer port of the outer cutting tube and the vitrectomy probe, into the patient’s eye.
However, Raney teaches a method of removing vitreous through the vitrectomy probe comprising injecting a substance (paragraph 0082, lines 8-9), through the lumen of the inner cutting tube (needle attached to element 110 where lumen is the hollow portion inside the needle and open distal end is an end inserted into element 114) and out of the open distal end of the inner cutting tube for the purpose of preventing eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).
While Raney do not teach regarding injecting a substance to exit the tissue-receiving outer port of the outer cutting tube and the vitrectomy probe, into the patient’s eye, Raney does disclose the use of a single lumen (lumen of the needle connected to element 110) to aspirate and inject the substance. Therefore, Underwood modified in view of Raney would result in having a modified method and device including injecting a substance, through the lumen of the inner cutting tube and out of the open distal end of the inner cutting tube, to exit the tissue-receiving outer port of the outer cutting tube and the vitrectomy probe, into the patient’s eye.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Underwood to incorporate injecting a substance, through the lumen of the inner cutting tube and out of the open distal end of the inner cutting tube, to exit the tissue-receiving outer port of the outer cutting tube and the vitrectomy probe, into the patient’s eye as taught by Raney for the purpose of preventing eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).

Regarding claim 25, Underwood is silent regarding further comprising providing the substance, to be injected through the vitrectomy probe, from a substance chamber.
However, Raney teaches wherein the substance (paragraph 0082, lines 8-9), to be injected through the vitrectomy probe, from a substance chamber 112 for the purpose of storing and providing the substance to prevent eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).
Therefore, it would have been prima facie obvious to modify the method of Underwood to incorporate further comprising providing the substance, to be injected through the vitrectomy probe, from a substance chamber as taught by Raney for the purpose of storing and providing the substance to prevent eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).

Regarding claim 26, Underwood is silent regarding wherein the substance is provided from the substance chamber to the vitrectomy probe through an aspiration line coupled to the vitrectomy probe and the substance chamber.
However, Raney teaches wherein the substance (paragraph 0082, lines 8-9) provided from the substance chamber 112 to the vitrectomy probe 110 through an aspiration line 220, 221 (figure 2B, when element 220 is connected to element 203 or 205 by appropriate position of element 220, element 220 acts as aspiration line, paragraph 0055, lines 2-6) coupled (element 220 is coupled to element 112 via element 202) to the vitrectomy probe 110 and the substance chamber 112 for the purpose of storing and providing the substance to prevent eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Underwood to incorporate wherein the substance is provided from the substance chamber to the vitrectomy probe through an aspiration line coupled to the vitrectomy probe and the substance chamber as taught by Raney for the purpose of storing and providing the substance to prevent eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).

Regarding claim 27, Underwood is silent regarding wherein the substance chamber is coupled to the vitrectomy probe.
However, Raney teaches wherein the substance chamber 112 is coupled to the vitrectomy probe 110 (figure 2B, paragraph 0055, lines 2-6) for the purpose of providing the substance to prevent eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Underwood to incorporate wherein the substance chamber is coupled to the vitrectomy probe as taught by Raney for the purpose of providing the substance to prevent eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11)

Regarding claim 29, Underwood discloses operating the vitrectomy probe through a footswitch coupled to a surgical console that is coupled to the vitrectomy probe (paragraph 0047, lines 13-15). However, Underwood is silent regarding further comprising controlling the injection process through a footswitch coupled to a surgical console that is coupled to the vitrectomy probe.
However, Raney teaches controlling the injection process through a footswitch 104 coupled to a surgical console 102 that is coupled to the vitrectomy probe 110 for the purpose of controlling the injection using switch on the fly without accessing the user interface which may be timely and cumbersome (paragraph 0036, lines 22-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Underwood to incorporate further comprising controlling the injection process through a footswitch coupled to a surgical console that is coupled to the vitrectomy probe as taught by Raney for the purpose of controlling the injection using switch on the fly without accessing the user interface which may be timely and cumbersome (paragraph 0036, lines 22-27).

Regarding claim 30, Underwood is silent regarding wherein the vitreous is removed and the substance is injected without withdrawing the vitrectomy probe from the eye.
However, Raney teaches wherein the vitreous 1020 (paragraph 0009, lines 3-8, paragraphs 0039, 0045, paragraph 0082, lines 3-8) is removed and the substance 1020 is injected without withdrawing the vitrectomy probe from the eye (paragraph 0082, lines 4-9, since irrigation and aspiration is performed at once, vitreous removal and subjection is injected without withdrawing the vitrectomy probe from the eye) for the purpose of preventing eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Underwood to incorporate wherein the vitreous is removed and the substance is injected without withdrawing the vitrectomy probe from the eye as taught by Raney for the purpose of preventing eye collapse during eye therapy/surgical procedure if the eye therapy/surgical procedure causes total volume of the fluid in the eye too low (paragraph 0007, lines 7-11).

Regarding claim 31, Underwood discloses further comprising operating the vitrectomy probe by alternating pneumatic pressure pulses (paragraph 0036, lines 10-17) through first and second ports (ports in elements 912 and 916) on the vitrectomy probe.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1) and further in view of Hattenbach et al. (US 2007/0021653 A1).
Regarding claim 22, Underwood/Raney (hereinafter referred as “modified Underwood”) discloses the claimed invention substantially as claimed, as set forth above in claim 21. Modified Underwood is silent regarding the substance is a drug.
However, Hattenbach teaches a method for preventing or treating neovacularization including performing vitrectomy and delivering the substance wherein the substance is a drug (paragraph 0039, lines 1-4) for the purpose of injecting a drug necessary to treat patient’s vision condition especially in the patients suffering from a retinal vascular disease (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the substance of modified Underwood to incorporate a drug as taught by Hattenbach for the purpose of injecting a drug necessary to treat patient’s vision condition especially in the patients suffering from a retinal vascular disease (paragraph 0002).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1) and further in view of Peyman et al. (US 5,527,356).
Regarding claim 23, modified Underwood discloses the claimed invention substantially as claimed, as set forth above in claim 21. Modified Underwood is silent regarding wherein the substance is a retina patch.
However, Peyman teaches a method of repairing defect in the retina including delivery of the substance wherein the substance is a retina patch (abstract, column 5, lines 22-24) for the purpose of preventing ingress of vitreous fluid into the subretinal space and prevent migration of pigmented retinal cells (abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the substance of modified Underwood to incorporate retina patch as taught by Peyman for the purpose of preventing ingress of vitreous fluid into the subretinal space and prevent migration of pigmented retinal cells (abstract).

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1) and further in view of Weiss (US 6,402,734 B1).
Regarding claim 24, modified Underwood discloses the claimed invention substantially as claimed, as set forth above in claim 21. Modified Underwood is silent regarding wherein the substance is a dye.
However, Weiss teaches a method of performing vitrectomy comprising delivering the substance wherein the substance is a dye (column 4, lines 26-27) for the purpose of performing diagnostic procedure when needed (column 4, lines 26-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the substance of modified Underwood to incorporate dye as taught by Weiss for the purpose of performing diagnostic procedure when needed (column 4, lines 26-27).

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1) and further in view of Hecker et al. (US 2001/0008961 A1).
Regarding claim 28, modified Underwood discloses the claimed invention substantially as claimed as set forth above in claim 21. Modified Underwood is silent regarding controlling the injection process through a switch, button, slider or roller on an exterior of the vitrectomy probe.
However, Hecker teaches a design of an injection device (figure 2a) comprising controlling the injection process through a switch 64 (paragraph 0090, lines 1-3, paragraph 0093, lines 1-16), button, slider or roller on an exterior of the vitrectomy probe for the purpose of including a control means to control the injection process in the medical procedure as per the operator’s needs (paragraph 0093, lines 1-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and the vitrectomy probe of modified Underwood to incorporate controlling the injection process through a switch, button, slider or roller on an exterior of the vitrectomy probe as taught by Hecker for the purpose of including a control means to control the injection process in the medical procedure as per the operator’s needs (paragraph 0093, lines 1-16). 

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1) and further in view of Locke (US 2014/0039424 A1).
Regarding claim 32, modified Underwood discloses the claimed invention substantially as claimed, as set forth above in claim 21. Underwood modified in view of Raney as explained in the rejection of claim 21 discloses regarding pulling the substance into an aspiration line connected to the vitrectomy probe. Modified Underwood is silent regarding wherein injecting a substance comprises pulling a substance from a substance chamber through a venturi.
However, Locke teaches a method of inducing tissue treatment including injecting a substance comprises pulling a substance through a venturi (paragraph 0018, lines 3-10) for the purpose of enabling the delivery of reduced pressure to the medical operation site (paragraph 0018, lines 10-14).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Underwood to incorporate wherein injecting a substance comprises pulling a substance through a venturi as taught by Locke for the purpose of enabling the delivery of reduced pressure to the medical operation site (paragraph 0018, lines 10-14).

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (US 2012/0157906 A1) in view of Raney et al. (US 2010/0280435 A1) in view of Locke (US 2014/0039424 A1) and further in view of Evans (US 2,668,533).
Regarding claim 33, modified Underwood/Locke (hereinafter referred as “modified Underwood ‘06”) discloses the claimed invention substantially as claimed, as set forth above in claim 32. Modified Underwood ’06 is silent regarding further comprising allowing air or another fluid to enter the substance chamber through a filter and a check valve.
However, Evans discloses a design of a substance chamber further comprising allowing air or another fluid (column 3, lines 38-62) to enter the substance chamber 10 (figure 1) through a filter 58 and a check valve 56 for the purpose of allowing a regular fluid flow through an fluid source which is in an inverted position/higher elevation (column 3, lines 38-62).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Underwood ‘06 to incorporate further comprising allowing air or another fluid to enter the substance chamber through a filter and a check valve as taught by Evans for the purpose of allowing a regular fluid flow through an fluid source which is in an inverted position/higher elevation (column 3, lines 38-62).

Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, is silent regarding further comprising controlling the injection of the substance through a variable valve in combination with other claimed limitations of claim 34. While Underwood does disclose the use of a variable valve (paragraph 0085, lines 1-5), the combination with Raney to disclose controlling the injection of the substance through a variable valve will not be possible without running into an impermissible hindsight.
Claim 35 being dependent on claim 34 is also indicated allowable.
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783